            1                                    UNITED STATES DISTRICT COURT                            SEP12
            2                                 NORTHERN DISTRICT OF CALIFORNIA                        PipSJJSANY.SOONG
            3

           4      IN THE MATTER OF                      i:v l9seN,gO 217MI1
            5      Robin Douglas Dakan, bar number 076181                 ORDER TO SHOW CAUSE RE                                 ^
                                                                          SUSPENSION FROM MEMBERSHIP                                 ^
           6                                                              IN GOOD STANDING OF THE BAR                         ^J
                                                                          OF THE COURT                                        ^
            7

            8   TO: Robin Douglas Dakan, bar number 076181

           9             The State Bar of California has notified the United States District Court for the Northern District of

           10   California that, effective June 3, 2019, you have become ineligible to practice law in the State of California

           11   following disciplinary action. Under this Court's Civil Local Rule 11-7, this status change may render you

           12   ineligible for continued active membership in the bar ofthe Northem District of California.

O          13        Effective the date ofthis order, your membership in the bar ofthis Court is suspended on an interim
O ^
•4->   ^
.a o       14   basis pursuant to Civil Local Rule 11-7(b)(1). On or before September 23,2019, you may file a response
c/j    O

S          15   to this Order meeting the requirements of Civil Local Rule 11-7(b)(2), which may be viewed on the Court's
O) * d
^ to
^Q         16   website at cand.uscourts.gov. If you fail to file a timely and adequate response to this Order, you will be
00
       6
           17   suspended from membership without further notice.
a t:

=1         18        If you are disbarred, suspended or placed on disciplinary probation by this Court and are later restored

           19   to active mem^jership in the State Bar of Califomia, you may apply for reinstatement pursuant to Civil
           20   Local Rule 1 l-7(b)(3). The Clerk shall close this file on or after September 23, 2019 absent further order of

           21   this Court.

           22            IT IS SO ORDERED.

           23   Dated: 8/12/19
§          24

           25
                                                                     JAMES DjimTO
                                                                     United Smes District Judge
           26

           27

           28
                A ttorney-disciplineJDSC
                rev. 11-18
